IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50025
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CLINTON MANGES,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-99-CV-169
                     USDC No. SA-94-CR-319-1
                       --------------------
                         December 6, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The district court granted to Clinton Manges, federal

prisoner # 64001-080, a certificate of appealability (COA) to

appeal the issue “whether, in light of United States v. Brumley

[Brumley III], 116 F.3d 728 (5th Cir. 1997) (en banc), Manges was

denied due process and a fair trial on charges of conspiracy [to

commit mail fraud] under 18 U.S.C. §§ 371, 1343, 1346, as

contained and addressed in Manges’ Claim for Relief 1.”   Manges

has not shown that the district court erred in holding that he


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50025
                                 -2-

was not denied due process or a fair trial in view of Brumley

III.    In Brumley III, the court upheld the “honest services”

theory and determined that to establish that a state official

committed wire fraud, the Government must prove that the state

official breached or violated a state duty.     Brumley III, 116

F.3d at 734.    This court may affirm Manges’ conviction if either

theory is supported by sufficient evidence.     See Griffin v.

United States, 502 U.S. 46, 56-60 (1991).

       A review of the record indicates that Manges’ conduct

constituted a conspiracy to commit mail fraud under either the

“honest services” theory as defined by Brumley III or the theory

that he conspired to defraud the citizens of Texas of the mineral

lease at issue.    On direct appeal, the court determined that the

evidence established that Manges and his codefendants induced

Jack Giberson to accept false documents and to accept a $10,000

payment in order to prevent a state mineral lease from reverting

back to the State of Texas for lack of production.     See United

States v. Manges, 110 F.3d 1162, 1167-68, 1172-73 (5th Cir.

1997).    The court also stated that it was undisputed that the

mineral lease should have reverted back to the State for lack of

production.    See id. at 1167.   Thus, the evidence established

that Manges induced Giberson to accept false documents and to

accept something of value, depriving citizens of their intangible

right to honest services.    The evidence also established that

Manges and his codefendants prevented the mineral lease from

reverting to the State, and thereby, deprived the citizens of
                           No. 00-50025
                                -3-

Texas of the mineral lease and any revenue that might have been

raised by releasing the mineral rights to another party.

     For the first time on appeal, Manges argues that the

indictment was legally insufficient because it did not allege

that Manges and his codefendants induced Giberson to violate a

state-law imposed duty.   This court’s review is limited to the

issue or issues on which the district court granted a COA.   See

Lackey v. Johnson, 116 F.3d 149, 151-52 (5th Cir. 1997).

     AFFIRMED.